El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Como resultado de una investigación realizada por la Oficina del Contralor(1) el Estado Libre Asociado de Puerto Rico (E.L.A.) presentó una demanda en cobro de fondos públicos contra el Comité Local Municipal (Comité) del Partido Popular Democrático (P.P.D.) en Mayagüez y contra el entonces alcalde de dicho municipio, Sr. Benjamín Cole Vázquez, en su carácter personal y como presidente de dicho Comité(2)
Basándose en el informe del Contralor, el E.L.A. alegó que el empleado municipal Miguel Galo Perocier estuvo realizando labores como encargado del Comité del P.P.D. en Mayagüez mientras cobraba sueldos del referido municipio como Auxiliar General de Mantenimiento y Conservación de Edificios, y como Pintor II(3) Asimismo, alegó que mien-tras el señor Galo Perocier estuvo realizando labores en dicho comité político, recibió sueldos, bonos y beneficios or-dinarios —tales como licencias de vacaciones y de enferme-dad— sufragados todos con fondos del municipio. De este modo, el E.L.A. reclamó el reembolso solidario al erario de los fondos pagados al empleado. Finalmente, solicitó del Tribunal de Primera Instancia que declarara que las accio-nes de los demandados constituyeron una práctica ilegal e indebida al utilizar fondos públicos para propósitos priva-dos, todo ello en contravención a las disposiciones del Art. *615VI, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
Como resultado de dicha reclamación, los demandados presentaron una demanda contra tercero contra el P.P.D., imputándole toda responsabilidad derivada por los actos alegados en la demanda original. Ello con el propósito de que el P.P.D. respondiera directamente al E.L.A. pór cual-quier reclamación que éste alegara y que en su día probara.
Específicamente, alegaron que no tenían personalidad jurídica independiente de la del mencionado partido polí-tico y que, por consiguiente, toda responsabilidad ante los hechos alegados sería del partido o comité central del P.P.D. Adujeron que las alegaciones imputadas por la parte demandante, de probarse en su día, fueron consecuencias previsibles de los actos autorizados por el comité central del partido, ya que el comité municipal del partido en Ma-yagüez existe por necesidad y para beneficio de dicho co-mité central. Esta demanda fue desestimada mediante una sentencia parcial debido a que los terceros demandantes nunca diligenciaron los respectivos emplazamientos dentro del término reglamentario.(4)
Así las cosas, el 12 de agosto de 1994 el E.L.A. presentó una demanda enmendada para incluir al P.P.D. como parte demandada. Luego de las autorizaciones correspondientes de parte del tribunal, el 28 de diciembre de 1995 el E.L.A. presentó una segunda demanda enmendada para desistir de la reclamación en contra del señor Cole Vázquez (Suce-sión Cole Vázquez) en su carácter personal.(5) Se reprodu-jeron las alegaciones en su contra, pero esta vez en su ca-rácter oficial y se incluyó como codemandado al municipio de Mayagüez.
*616En esta última demanda se alegó, en síntesis, que al señor Galo Perocier se le pagó con fondos municipales por una jornada de trabajo rendida en labores propias del co-mité municipal, todo ello por órdenes e instrucciones del entonces alcalde, señor Cole Vázquez. Se planteó, además, que dichas labores no se realizaron para beneficio del mu-nicipio, sino para beneficio del alcalde, del comité local y del P.P.D. a nivel central. La parte demandante le imputó a estos últimos haberse beneficiado de los actos culposos y negligentes del municipio, constituyendo tal acción un en-riquecimiento injusto de parte del mencionado partido po-lítico y en perjuicio del E.L.A. De igual manera, le imputó al municipio haber actuado de manera ilegal y fraudulenta al pagar salarios y beneficios a un empleado que no le ren-día labor alguna y, en la alternativa, le imputó haber ac-tuado negligentemente al no tomar las medidas correspon-dientes para que este tipo de acción no se llevara a cabo. En consecuencia, se alegó que tanto el P.P.D. como el mu-nicipio le eran solidariamente responsables al erario de la suma de cuarenta y cuatro mil doscientos ochenta dólares, cantidad monetaria equivalente a los salarios pagados de manera ilegal al señor Galo Perocier.
Luego de varios trámites procesales, el 30 de mayo de 1996 el municipio presentó su contestación a la demanda y levantó como defensas afirmativas que en ésta no se adu-cían hechos constitutivos de una causa de acción en su contra, que estaba prescrita y que no se benefició en forma alguna de los hechos alegados en la demanda. Adujo que, en todo caso, debería figurar como parte demandante y no como parte demandada.
El P.P.D., por su parte, presentó su contestación el 26 de septiembre de 1996. En ésta negó toda responsabilidad y levantó como defensas afirmativas, entre otras, que la re-clamación en su contra estaba prescrita, que el partido —a nivel central— no tenía conocimiento de los actos que se alegaban en la demanda, por lo que no pudo haber consen-*617tido a que éstos se llevaran a cabo, y que la reclamación no justificaba la concesión de un remedio.
Para el momento en que el P.P.D. contestó la referida demanda enmendada, el E.L.A. ya había presentado una primera solicitud de sentencia sumaria.(6) Acompañó a dicha moción el Informe del Contralor de Puerto Rico, decla-raciones juradas del señor Galo Perocier y cinco declaracio-nes juradas de empleados y ex empleados municipales.(7) De este modo, el E.L.A. solicitó del tribunal que dictara sentencia en contra de los codemandados —P.P.D. y el mu-nicipio— por el uso ilegal e indebido de fondos públicos y que ordenara la inmediata restitución de dichos fondos al Estado.
En su solicitud, el E.L.A. alegó que no existía controver-sia de hechos en cuanto a la utilización de los servicios de empleados y de fondos públicos en beneficio del señor Cole Vázquez y del P.P.D. sin autorización de ley para ello y en clara contravención a la disposición constitucional que re-glamenta el uso estricto de los bienes y fondos públicos. El Tribunal de Primera Instancia no se pronunció con rela-ción a la referida moción de sentencia sumaria.
El 19 de julio de 1996 el E.L.A. presentó una segunda moción de sentencia sumaria. En ésta incluyó los docu-mentos presentados anteriormente y añadió una declara-ción jurada del Director de la División de Municipios de la Oficina del Contralor, copia de los cheques de pago de nó-mina y de las taijetas de asistencia ponchadas por el señor Galo Perocier, junto con varios cheques endosados por éste.
El P.P.D. presentó un escrito en oposición a dicha sen-*618tencia sumaria el 16 de diciembre de ese mismo año. No acompañó documento alguno con éste. Sostuvo que la evi-dencia documental presentada por el E.L.A. no sostenía su solicitud de que se dictara sentencia sumariamente, ello por razón de que las alegaciones de la parte demandante, acerca del beneficio obtenido por el partido, carecían de prueba que las fundamentara. Argüyó que tal hecho impe-día que se dispusiera del caso por la vía sumaria y que, en consecuencia, dicha evidencia debiera ser cuestionada y dirimida en una vista en su fondo. Asimismo, reiteró la ale-gación de que desconocía los hechos imputados y levantó, nuevamente, la defensa sobre prescripción.
En cuanto a este último aspecto, el P.P.D. sostuvo que la presente acción no versa sobre una reclamación por enri-quecimiento injusto, sino sobre actos u omisiones culposos o negligentes al amparo del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, cuyo término de pres-cripción es de un año, contado a partir del momento en que la persona agraviada adquiere conocimiento sobre los da-ños que le han sido causados. Art. 1868 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5298. En consecuencia, alegó que como la investigación realizada por la Oficina del Con-tralor había culminado con la preparación de un informe —de 11 de octubre de 1988— para tal momento la parte demandante sabía, o debió haber sabido, sobre los aconte-cimientos del caso. De este modo, alegó que la demanda presentada en su contra el 26 de diciembre de 1995(8) fue presentada fuera del término prescriptivo de un año.
El Tribunal de Primera Instancia acogió la solicitud de sentencia sumaria del E.L.A. y procedió a dictar sentencia en contra de los codemandados el 30 de junio de 1999, ar-chivándose en autos copia de ésta el 31 de agosto de ese *619mismo año. El referido foro determinó que la documenta-ción presentada por el E.L.A., en apoyo de su solicitud de sentencia sumaria, era abrumadora y que sostenía plena-mente las alegaciones en cuanto a los desembolsos realiza-dos por el municipio a favor del señor Galo Perocier y las labores que éste realizó en el referido Comité Municipal del P.P.D. Además, concluyó que durante el periodo de tiempo transcurrido entre junio de 1980 a junio de 1986, el muni-cipio de Mayagüez le pagó al señor Galo Perocier cuarenta y cuatro mil doscientos ochenta dólares sin que dicho em-pleado hubiese prestado labor, trabajo o servicio alguno para el referido municipio, ni en horas laborables ni fuera de horas laborables; que, por el contrario, dicha persona realizó trabajo y funciones exclusivamente para el comité local del partido sin que el municipio hubiera recibido be-neficio alguno por ello, a pesar de haber sufragado dicha cantidad de dinero.
El referido tribunal sostuvo que para la fecha en cues-tión el señor Cole fungía como presidente del comité local del P.P.D. y que, conforme al reglamento oficial del P.P.D., era función del Presidente establecer, operar y hacer cum-plir las funciones del comité local del P.P.D. en el municipio. Señaló que el P.P.D., como partido político orga-nizado en virtud de la Ley Electoral de Puerto Rico, era el ente con capacidad jurídica para demandar y ser deman-dado, ya que los comités municipales y locales de un par-tido político no tienen personalidad jurídica separada del partido debidamente inscrito.(9) Por último, sostuvo que dichos comités existen por necesidad y para beneficio de los partidos políticos, por lo cual son entidades subordinadas al partido principal y representantes de éste en el municipio.
En consecuencia, el foro de instancia concluyó que el P.P.D. se había beneficiado de los actos del señor Cole Váz-quez, como presidente del Comité del P.P.D. en Mayagüez, *620en contravención a la doctrina del enriquecimiento injusto. De este modo, el referido foro descartó la procedencia de toda causa de acción en daños y perjuicios por actos y omi-siones ilícitas y negligentes. Dispuso que la restitución que produce la acción por enriquecimiento injusto, dirigida a restablecer el equilibrio entre los dos patrimonios afecta-dos mediante el desplazamiento de una cantidad de dinero equivalente a la suma por la cual una de las partes se enriqueció injustamente, es distinta a la indemnización que se ordena en virtud de una acción en daños y peijuicios por actos ilícitos.
Por otra parte, el foro de instancia señaló que el término prescriptivo para la causa de acción en el caso de autos, para reclamar el cobro de fondos públicos por razón de pa-gos ilegales y fraudulentos, es de quince años por tratarse de una reclamación análoga a la de cobro de dinero, des-cartando así toda defensa relativa a la prescripción de la acción.(10)
Finalmente, el foro primario le ordenó al municipio de Mayagüez y al P.P.D. pagar al E.L.A., de manera solidaria, cuarenta y cuatro mil doscientos ochenta dólares, cantidad que recibió como salario el señor Galo Perocier procedente de fondos públicos municipales, más costas, gastos y hono-rarios de abogado;(11) impuso responsabilidad solidaria al *621municipio en conjunto con el P.P.D., al amparo de los Arts. 201 y 216 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4352 y 4391, respectivamente.(12)
Inconforme con tales determinaciones, el municipio de Mayagüez acudió ante el entonces Tribunal de Circuito de Apelaciones mediante un recurso de apelación.(13) Del mismo modo, el P.P.D. recurrió ante el referido foro apela-tivo intermedio en revisión de la sentencia sumaria dic-tada en su contra por el foro de instancia. En síntesis, alegó que no procedía dictar sentencia sumaria en el caso de autos por existir cuestiones de credibilidad que sólo po-dían dirimirse luego de celebrada una vista en su fondo y que no procedía adjudicar responsabilidad solidaria en su contra por actos imputables al presidente del comité municipal. Asimismo, alegó que no procedía aplicar la doc-trina del enriquecimiento injusto al caso de autos, por ra-zón de que la causa de acción correspondiente era en daños y perjuicios al amparo del Art. 1802 del Código Civil de Puerto Rico, ante. Finalmente, adujo que por tratarse de una acción en daños, ésta estaba prescrita.
*622Mediante Sentencia de 18 de enero de 2000, el foro ape-lativo intermedio revocó la imposición de responsabilidad en contra del municipio de Mayagüez. El referido foro en-tendió que no procedía aplicar la doctrina de enriqueci-miento injusto contra dicha parte, ya que ésta fue, precisa-mente, la que se empobreció como resultado de las actuaciones del alcalde y en ningún momento se enriqueció de los pagos hechos a favor del señor Galo Perocier. En cuanto a la aplicación de los citados Arts. 201 y 216 del Código Penal de Puerto Rico al caso de autos, el foro pri-mario determinó que éstos no proceden en contra de insti-tuciones, como lo son el municipio o el Gobierno, sino contra personas naturales y no jurídicas.
Por otra parte, el foro apelativo intermedio confirmó la sentencia sumaria dictada por el tribunal de instancia en cuanto a la imposición de responsabilidad en contra del P.P.D. a nivel central. Al fundamentar su conclusión, y re-firiéndose específicamente a la procedencia de la solicitud de sentencia sumaria, el referido foro señaló que los docu-mentos y las declaraciones juradas presentadas por el E.L.A. en apoyo de su solicitud respaldaban totalmente, y establecían incontrovertiblemente, las alegaciones conteni-das en la demanda enmendada.(14) En consecuencia, sos-tuvo que no existía controversia de hecho alguna que tu-viera que dirimirse en una vista en su fondo y que, a la luz *623de los documentos sometidos, sólo restaba aplicar el derecho.
Citando la Ley Electoral de Puerto Rico, el referido tribunal concluyó que un partido político organizado como el P.P.D. tiene capacidad para demandar y ser demandado, contrario a los comités locales o municipales, que no osten-tan personalidad jurídica separada e independiente del partido debidamente inscrito.(15) De este modo confirmó la determinación del foro de instancia en cuanto a que los comités municipales existen para el beneficio del partido central y funcionan como subsidiarios de éste y que, en tal capacidad, el P.P.D. a nivel central se había enriquecido de los servicios de una persona cuyo salario fue sufragado por el municipio al cual estaba adscrita como empleado.
Por otra parte, el foro apelativo intermedio señaló que en ningún momento se negó el hecho de que el municipio se había hecho responsable por dichos pagos; que la prueba presentada por el E.L.A. claramente demostró el periodo de tiempo durante el cual el señor Galo Perocier prestó sus servicios al comité, el lugar donde los prestaba y quién le hacía los pagos. De este modo, concluyó que el tribunal de instancia aplicó correctamente la doctrina de enriqueci-miento injusto al caso de autos, pues el partido se había visto beneficiado a través de su comité local. Finalmente, determinó que, al aplicar al caso de autos el término pres-criptivo de quince años, análogo a las acciones personales en cobro de dinero que no tienen término señalado en la ley, la demanda no estaba prescrita.
Inconforme, el P.P.D. acudió —vía certiorari— ante este Tribunal. Alega que procede revocar la sentencia emitida por el referido foro apelativo, que confirmó la emitida por el foro de instancia, debido a que dicho foro apelativo inci-dió al
... confirmar que procedía dictar sentencia sumaria a favor de *624los demandantes, aun cuando existe una cuestión de credibi-lidad en las declaraciones juradas que sólo puede dirimirse luego de celebrado el juicio;
... confirmar la imposición de responsabilidad solidaria al PPD por los supuestos actos imputables al presidente del co-mité municipal del partido;
... determinar que en el caso aplica la doctrina del enriqueci-miento injusto;
... confirmar la sentencia en una causa de acción que estaba prescrita.
Mediante resolución a esos efectos, el 14 de abril de 2000 denegamos dicha petición de certiorari. Inconforme con tal determinación, el P.P.D. presentó una oportuna mo-ción de reconsideración, la cual denegamos mediante Reso-lución de 19 de mayo de 2000. Así las cosas, el peticionario presentó una segunda moción de reconsideración. Exami-nada dicha moción, mediante Resolución de 9 de junio de 2000, decidimos reconsiderar nuestra denegatoria, proce-diendo a expedir el recurso. Contando con la comparecencia de ambas partes, y estando en condiciones de resolver el recurso presentado, procedemos a así hacerlo.
En su primer señalamiento de error, el peticionario alega que el tribunal apelativo intermedio incidió al con-cluir que en el caso de autos procedía, conforme a derecho, dictar sentencia sumaria. Veamos.
En reiteradas ocasiones hemos expresado que la sentencia sumaria es un mecanismo procesal extraordinario y discrecional que tiene como propósito facilitar la solución justa y rápida de los litigios y de casos civiles que no presenten controversias genuinas de hechos materiales y que, por lo tanto, no ameritan la celebración de una vista en su fondo. Mgmt. Adm. Servs. Corp. v. E.L.A., 152 D.P.R 599 (2000); S.L.G. v. S.L.G., 150 D.P.R. 171 (2000). La utilización de dicho mecanismo permite dictar sentencia sin *625la necesidad de celebrar una vista evidenciaría, cuando de los documentos no controvertidos que se acompañan en la solicitud de ésta, y de la totalidad de la evidencia presen-tada en autos, surge que no existe controversia sobre los hechos materiales, por lo cual sólo resta y corresponde aplicar el derecho. P.A.C. v. E.L.A. I, 150 D.P.R. 359 (2000); Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994).
La Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, regula todo lo concerniente a dicho mecanismo procesal. Específicamente, la Regla 36.3 dispone que se dictará sentencia sumaria
... inmediatamente si las alegaciones, [deposiciones], contesta-ciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente. 32 L.P.R.A. Ap. III. Véanse, además: Mgmt. Adm. Servs. Corp. v. E.L.A., ante; Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992).
Sólo procederá dictar sentencia sumariamente cuando surja de forma clara que el promovido por la moción no puede prevalecer bajo ningún supuesto de hechos y cuando el tribunal cuenta con la verdad de todos los hechos nece-sarios para resolver la controversia. Mgmt. Adm. Servs. Corp. v. E.L.A., ante; Rivera v. Depto. Hacienda, 149 D.P.R. 141 (1999); Corp. Presiding Bishop CJS of LDS v. Purcell, 117 D.P.R. 714 (1986).
Por otro lado, no procede declarar “con lugar” una moción para que se dicte sentencia sumaria cuando existe una disputa de hechos bona fide. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). Ésta sólo debe dictarse en casos claros, y cualquier duda sobre la existencia de una controversia sobre los hechos materiales, debe resolverse contra la parte que la solicita y a favor de la que se opone a su concesión. Córdova v. Larín, 151 D.P.R. 192 *626(2000); Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997).
Como regia general, la parte que solicita la sentencia sumaria está obligada a demostrar, en primera instancia, la inexistencia de una controversia real sustancial en cuanto a todo hecho material que, a la luz del derecho sustantivo, determinaría una sentencia a su favor como cuestión de ley. Córdova v. Larín, ante. De esa manera, el tribunal podrá considerar la prueba que, de no ser adecuadamente refutada, permita que se disponga del pleito a favor de alguna de las partes.
Si la parte opositora desea defenderse, tiene que demostrar que existe controversia en cuanto a los hechos presentados por la parte promovente. Id. Para derrotar una solicitud de sentencia sumaria la parte opositora debe presentar, como regla general, contradeclaraciones juradas y contradocumentos que pongan en controversia los hechos presentados por el promovente. Rivera et al. v. Superior Pkg., Inc. et al., ante; Córdova v. Larín, ante. Si se cruza de brazos, corre el riesgo de que le dicten sentencia en su contra sin juicio en su fondo. Cuadrado Lugo v. Santiago Rodríguez, ante; Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991). No basta, pues, con presentar meras alegaciones para controvertir los hechos materiales que la parte promovente sostiene no están en controversia. Audiovisual Lang. v. Sis. Est. Natal Hnos., ante.
Al considerar la moción de sentencia sumaria, se tendrán como ciertos los hechos no controvertidos que consten en los documentos y las declaraciones juradas presentadas por la parte promovente. Piñero v. A.A.A., 146 D.P.R. 890 (1998). Toda inferencia razonable que se realice a base de los hechos y documentos presentados, en apoyo y en oposición a la solicitud de que se dicte sentencia sumariamente, debe tomarse desde el punto de vista más favorable al que se opone a ésta. Mgmt. Adm. Servs. Corp. v. *627E.L.A., ante. Cuando, entonces, de los documentos no con-trovertidos que se acompañan surge que no existe una le-gítima disputa de hecho a ser dirimida, que sólo resta apli-car el derecho y que no se ponen en peligro los intereses de las partes, se dictará sentencia sin necesidad de que se celebre una vista en los méritos. Audiovisual Lang. v. Sist. Est. Natal Hnos., ante.
Así pues, tomando en consideración que la sentencia sumaria es un remedio extraordinario y que su concesión está a discreción del tribunal, “el sabio discernimiento es el principio rector para su uso porque, mal utilizada, puede prestarse para despojar a un litigante de ‘su día en corte’, principio elemental del debido proceso de ley”. (Enfasis suprimido.) Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613, 617 (1990). Véanse: Córdova v. Larín, ante; Mgmt. Adm. Servs. Corp. v. E.L.A., ante.
De manera que, al dictar sentencia sumariamente, el tribunal: (a) examinará los documentos que acompañan la moción de sentencia sumaria, los documentos incluidos con la moción en oposición y aquellos que obren en el expediente del tribunal, y (b) determinará si el oponente controvirtió algún hecho material o si hay alegaciones de la demanda que no han sido controvertidas o refutadas en forma alguna por los documentos. Mgmt. Adm. Servs. Corp. v. E.L.A., ante; PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994); Corp. Presiding Bishop CJS of LDS v. Purcell, ante.
hH hH
Con estos principios en mente, analizamos si el foro de instancia incidió al resolver que no existía controversia real y sustancial alguna sobre los hechos materiales del caso que impidiera dictar sentencia sumaria a favor del demandante.
En la solicitud de sentencia sumaria presentada por el *628E.L.A., se planteó que, en conformidad con el mandato constitucional otorgado a la Oficina del Contralor de Puerto Rico, dicha oficina llevó a cabo una investigación sobre el municipio de Mayagüez;(16) que según consta en el documento, dicha investigación cubrió el periodo entre el 12 de agosto de 1981 al 10 de febrero de 1986, culminando ésta en un escrito titulado Informe de Intervención M-89-1 de 11 de octubre de 1988; que entre los hallazgos conteni-dos en dicho informe se señala que el empleado municipal Miguel Galo Parocier estuvo desempeñándose como encar-gado de un comité político durante las horas laborables comprendidas desde junio de 1980 a junio de 1986, y que mientras esto sucedía dicho empleado devengó salarios su-fragados por el municipio de Mayagüez como Auxiliar General de Mantenimiento y Conservación de Edificios, y como Pintor II.
Se acompañó a dicha solicitud de sentencia sumaria el referido Informe contentivo del aludido hallazgo, junto con los documentos siguientes:
1. Declaración jurada tomada por el auditor, Sr. Eddie Cruz, al Sr. Miguel A. Galo Perocier entre el 29 y 30 de septiembre de 1986, donde expresó haber trabajado para el municipio de Mayagüez como Pintor, Encargado del Co-mité Popular, y como Guardián, y expresó haber realizado *629dichas labores desde el 1980 al 1986, durante todos los días, y señaló que los fondos para el pago de su sueldo provenían del municipio.
2. Declaración jurada prestada por el señor Galo Pero-cier ante la fiscal Elvira Cora Ramsey, donde reiteró que había realizado labores en forma continua para el comité político del P.P.D. en Mayagüez durante horas laborables. Expresó, además, que las tarjetas de asistencia se las lle-naban a mano en el Departamento de Obras Públicas municipal y éstas indicaban que estaba realizando labores de pintor. Nuevamente especificó que recibía su sueldo como empleado de parte del municipio.
3. En esta última declaración se describieron ciento cincuenta y cinco cheques hechos a favor y en beneficio del señor Galo Perocier y endosados por éste para cambio. Es-tos cheques fueron debidamente identificados por el señor Galo Perocier ante la fiscal Ramsey.
4. Declaración jurada prestada por el Ing. Héctor Rafael Bass Pineda, ayudante general del Departamento de Obras Públicas municipal, ante la fiscal Elvira Cora Ramsey, donde dicho empleado expresó que era de conocimiento general el hecho de que el señor Galo Perocier atendía el comité político del P.P.D. en horas laborables. Declaró que durante ese tiempo, la asistencia del señor Galo Perocier se registraba mediante tarjetas de asistencia preparadas a mano por secretarias del referido Departamento de Obras Públicas municipal.
5. Declaración jurada del Sr. Bernabé Pérez Rodrí-guez, quien se desempeñó como Director de Obras Públicas del municipio desde mayo de 1982 hasta septiembre de 1985. Éste declaró que el señor Galo Perocier era uno de los obreros del Departamento de Obras Públicas municipal y que estaba encargado de las instalaciones del comité po-lítico del P.P.D. Expresó que lo observó allí personalmente *630durante horas laborables e identificó cincuenta tarjetas de asistencia pertenecientes al señor Galo Perocier.
6. Declaración jurada de la Sra. Norma Rodríguez Pé-rez, oficinista dactilógrafa II del municipio. Declaró que conocía al señor Galo Perocier porque éste trabajaba en obras municipales y que tenía conocimiento de que éste trabajó durante horas laborables en el referido comité.
7. Declaración jurada prestada por la Sra. Naida Rivera González, oficinista I del municipio y secretaria del Ing. Héctor Bass. Ésta declaró tener conocimiento acerca de que el señor Galo Perocier se desempeñaba como pintor en el municipio.
8. Declaración jurada prestada por el Sr. Eduard Rivera Correa, director de la División de Municipios en la Oficina de la Contralor de Puerto Rico. Declaró que como parte de las funciones conferidas a la Oficina del Contralor, se llevó a cabo una investigación sobre el municipio de Ma-yagüez, y que de los hallazgos obtenidos en dicha investi-gación surgió que el señor Galo Perocier aparecía como em-pleado del Departamento de Obras Públicas del municipio, cuando en realidad se desempeñaba como encargado del aludido comité político. Según la labor de auditoría reali-zada, se le pagó la suma de $44,280 en forma de salarios y aportaciones.
A base de dicha documentación, la parte demandante alegó que no existía controversia de hechos en cuanto a que el señor Galo Perocier era un empleado del municipio cuando, en realidad, se dedicó a atender y trabajar en el comité local del P.P.D. en Mayagüez; que a partir de junio de 1980 a junio de 1986, el señor Galo Perocier recibió la cantidad de cuarenta y cuatro mil doscientos ochenta dóla-res, sufragada dicha cantidad con fondos públicos prove-nientes del municipio, sin que éste se hubiese beneficiado por la labor del señor Galo Perocier; que el P.P.D. se bene-fició de la labor del señor Galo Perocier al éste estar encar-gado del referido comité y que, en su capacidad de partido *631político organizado, a base a la Ley Electoral de Puerto Rico, era responsable del uso ilegal de los fondos públicos con los que se le pagó al susodicho.
Por su parte, y como señaláramos anteriormente, el P.P.D. no presentó declaración o documento alguno en su escrito en oposición. En dicho escrito, el P.P.D. se limitó a alegar que la evidencia documental presentada por el E.L.A. no sostenía su solicitud de que se dictara sentencia sumariamente, ello por razón de que las alegaciones de la demandante acerca del beneficio obtenido por el partido carecían de prueba que las fundamentara. Por otro lado, alegó que desconocía los hechos imputados y que la causa de acción en su contra estaba prescrita. Como argumento en apoyo de la defensa de prescripción, sostuvo que la pre-sente acción no versa sobre una reclamación por enrique-cimiento injusto y sí sobre los actos o las omisiones culpo-sas o negligentes al amparo del Art. 1802 del Código Civil, ante, cuyo término de prescripción es de un (1) año, con-tado a partir del momento en que la persona agraviada conoce los daños que le han causado, y que, en consecuen-cia, la acción se presentó fuera del término dispuesto por ley.
Como expresáramos, la Regla 36.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que ante una solicitud de sentencia sumaria la parte que se opone no puede descan-sar exclusivamente en las aseveraciones o negaciones con-tenidas en sus alegaciones, sino que estará obligada a con-testar en forma detallada y específica, exponiendo los hechos pertinentes que demuestren que existe una contro-versia real que deba dirimirse en un juicio. En otras pala-bras, para derrotar una moción de sentencia sumaria no basta con presentar meras alegaciones. Córdova v. Larín, ante; Audiovisual Lang. v. Sist. Est. Natal Hnos., ante. En consecuencia, forzoso es concluir que, en el presente caso, el P.P.D. no cumplió con su obligación procesal de contro-vertir las aseveraciones, los documentos, los hechos y las *632declaraciones presentadas por el E.L.A., pues no presentó documento alguno para refutar las aseveraciones y los he-chos expuestos por el E.L.A. en su solicitud de sentencia sumaria.
HH h — I HH
En segundo término, el peticionario alega que el Tribunal de Circuito de Apelaciones incidió al confirmar la im-posición de responsabilidad solidaria al P.P.D, por actos im-putables al presidente del comité municipal del partido, ello debido a que el P.P.D., a nivel central, alegadamente se había enriquecido injustamente de los servicios realizados por el señor Galo Perocier sin haber sufragado en cantidad alguna el sueldo devengado por dicho empleado.
A. La doctrina de enriquecimiento injusto es casi tan antigua como el Derecho mismo. Es un corolario del concepto de equidad, lo cual equivale a decir que es un corolario del concepto de justicia. Silva v. Comisión Industrial, 91 D.P.R. 891 (1965). En tal sentido, es un principio general del derecho fundado en la equidad que informa todo el ordenamiento jurídico. Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988). Al igual que otras acciones basadas en los principios de equidad, la reclamación por enriquecimiento injusto sólo procederá cuando no exista ley que provea para otra causa de acción. Id.(17) “De enriquecimiento injusto se habla propiamente cuando la ley no ha previsto una situación en la que se produce un desplazamiento patrimonial que no encuentra una explicación razonable en el *633ordenamiento vigente.” íd., pág. 822.(18) En el caso antes mencionado, resaltamos el hecho de que como todo princi-pio general, esta doctrina ha ido desarrollándose y ga-nando concreción a través de la jurisprudencia, al punto de que hoy nadie le niega su franco crecimiento.
Para que proceda la aplicación de dicha doctrina es necesario que concurran ciertos requisitos básicos, a saber: (i) existencia de un enriquecimiento; (ii) un correlativo empobrecimiento; (iii) una conexión entre dicho empobrecimiento y enriquecimiento; (iv) falta de una causa que justifique el enriquecimiento, y (v) inexistencia de un precepto legal que excluya la aplicación del enriquecimiento sin causa. Ortiz Andújar v. E.L.A., ante; Morales v. Municipio de Toa Baja, 119 D.P.R. 682 (1987).
Aun cuando en nuestra jurisdicción esta doctrina no está regulada por las disposiciones del Código Civil, la encontramos subsumida en la figura de los cuasicontratos. Ortiz Andújar v. E.L.A., ante. Ciertamente, este Tribunal la ha incorporado plenamente con todos sus perfiles y alcance. Específicamente, en Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697, 703 (1983), nos expresamos en torno a los parámetros que deben ser evaluados siempre que se presentan controversias en cuanto a la aplicación de dicha doctrina. En dicho caso discutimos varios principios que rigen el enriquecimiento sin causa y enumeramos las normas siguientes: (i) “[l]a doctrina de enriquecimiento injusto es aplicable, dentro de determinadas situaciones, a los órganos administrativos”; (ii) “[l]a aplicación de la doctrina dependerá de las circunstancias específicas de cada caso”, ya que el “Código Civil no agota las situaciones a las que la doctrina se extiende”, y (iii) “[l]a doctrina de enriquecimiento injusto no es invocable *634cuando su efecto es vulnerar un principio importante de orden público encarnado en la Constitución o las leyes del país”. íd.
Más adelante, en Hatton v. Mun. de Ponce, 134 D.P.R. 1001, 1010 (1994), reiteramos esta norma y expresamos, al definir el alcance de esta doctrina, que ésta “no se aplicará cuando resulte contraria a una clara política pública, plasmada en un estatuto o en la Constitución”. (Enfasis suprimido.) En Mun. de Ponce v. Gobernador, 138 D.P.R. 431 (1995), recalcamos este aspecto de la doctrina y dispusimos que al otorgar convenios que violenten de forma abierta principios de sana administración pública plasmados en nuestras leyes, no debe invocarse la doctrina del enriquecimiento injusto, pues su efecto sería violentar principios de suma importancia encarnados en la Constitución y en las leyes del País.
B. Con dicho trasfondo doctrinario y jurisprudencial en mente, examinamos la procedencia de la doctrina de enriquecimiento injusto al caso de autos.
En cuanto al primer requisito, el peticionario cuestiona el hecho de que los dos foros apelados hayan llegado a la conclusión de que el P.P.D., a nivel central, se haya enri-quecido a través de los servicios brindados por el señor Galo Perocier como encargado del comité municipal. En apoyo de dicho argumento, alega que el partido, a nivel central, no pudo haberse enriquecido de actos sobre los cuales nunca tuvo conocimiento ni, mucho menos, consintió.
A estos efectos, entendemos indispensable señalar que
[e]l enriquecimiento puede ocurrir en dos (2) modalidades diferentes: el positivo o aumento en el patrimonio (lucrum emer-gens), o el negativo o disminución del patrimonio (damnum cessans). El negativo (damnun cessans) se apuntala en la pre-misa de que un no gasto equivale a un ingreso. En otras pala-bras, en la medida en que alguien sufre una pérdida que ordi-*635nariamente debería padecer otro, el primero le ahorra un gasto al segundo. Esta situación no tiene cabida en un sistema donde impera lo justo y debe ser remediada. (Enfasis suplido.) Ortiz Andújar v. E.L.A., ante, págs. 826-827.

El caso ante nos presenta claramente una situación fác-tica en la que se refleja la modalidad de enriquecimiento injusto en su aspecto negativo.

No existe controversia en cuanto a que el señor Galo Perocier era el encargado del comité municipal del P.P.D. en Mayagüez y que, como tal, su sueldo fue sufragado por el municipio. Siendo así, es evidente que el municipio pagó por el P.P.D. el gasto relativo a la remuneración del señor Galo Perocier en concepto de sueldos, bonos y licencias por vacaciones y por enfermedad. El municipio se hizo cargo de satisfacer todo tipo de beneficios a un empleado que ejerció labores exclusivamente para dicha entidad u organismo político.
No nos persuade el argumento del P.P.D. a los efectos de que su organización no tenía conocimiento de que el señor Galo Perocier laboraba en el comité municipal de Maya-güez, pues probado el hecho de que el empleado rindió la-bores en dicho lugar, y que su sueldo fue sufragado por el municipio de Mayagüez, es evidente que tal pago consti-tuyó un “ahorro” al partido. Ello es así, pues de otro modo, el P.P.D. hubiera tenido que emplear a una persona a su propio costo para que se encargara del comité.
Debemos tener presente que bajo nuestra Ley Electoral, un comité local o municipal de un partido político no tiene personalidad jurídica separada de la del partido debidamente inscrito. La cualidad de tener personalidad jurídica independiente le pertenece a los partidos políticos organizados bajo el mencionado estatuto, con capacidad jurídica para demandar y ser demandados. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). Los partidos políticos, a su vez, son el elemento básico de toda democracia. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995). A través de nuestro *636sistema electoral se contempla la existencia continua de los partidos políticos y su participación en la discusión de los asuntos de interés público. íd. Ello es compatible con el papel que éstos desempeñan en nuestra sociedad, pues se caracterizan por ser las vías mediante las cuales se cana-lizan pacíficamente las distintas tendencias políticas y eco-nómicas de la sociedad. íd.; P.S.P. v. E.L.A., ante. Como partidos políticos, realizan funciones cuasigubernamenta-les, tales como formular programas de administración y proponer candidatos a puestos políticos. íd.
Por otra parte, y en lo que respecta al segundo requisito, es importante señalar que no hay la más mínima duda —ni controversia— en torno al hecho de que el Municipio de Mayagüez sufragó todo tipo de remuneración hecha a favor del señor Galo. En consecuencia, sufrió una disminu-ción en sus arcas ascendente a cuarenta y cuatro mil dos-cientos ochenta dólares. Dicha cantidad de dinero nunca estuvo en controversia. Esta fue la cantidad de fondos pú-blicos que la Oficina del Contralor de Puerto Rico detalló en su Informe de Intervención como pagada por el munici-pio al señor Galo Perocier sin que éste hubiese rendido labor alguna en su beneficio y sí a favor del comité municipal del P.P.D.
En cuanto al tercer requisito que tiene que estar presente para que proceda una debida aplicación de la doctrina de enriquecimiento injusto —la correlación entre el empobrecimiento de una parte y el enriquecimiento de la otra— debemos señalar que la relación entre empobrecimiento y enriquecimiento no exige que el efecto se produzca como resultado de una prestación directa del empobrecido al enriquecido. Citando al tratadista Puig Brutau,(19) en Ortiz Andújar v. E.L.A., ante, pág. 828, señalamos que lo determinante es “la existencia de un vínculo de conexión suficiente entre el patrimonio que ha sufrido la pérdida y el *637que ha experimentado el beneficio”. (Énfasis en el original.) Ha de ser, pues, una misma circunstancia la que haya ge-nerado por un lado la pérdida y por otro la ganancia. No ha de entenderse que se requiere que el desplazamiento pro-ducido se dé directamente entre el perjudicado y el benefi-ciado, sino en que un mismo hecho haya dado lugar a la pérdida y a la ganancia. íd.
El peticionario alega que en el presente caso no procede la aplicación de la doctrina, pues el P.P.D. no se benefició, como institución, de la labor del señor Galo Perocier en el referido comité municipal. Por ello sostiene que no existe una relación entre el empobrecimiento del Municipio y el alegado enriquecimiento del partido. No le asiste la razón.
Conforme al reglamento oficial del P.P.D., surge clara-mente que entre las funciones propias de los comités mu-nicipales están: (i) ser responsables de la dirección política del partido en el área de su jurisdicción; (ii) representar al partido en todos los eventos electorales, actividades y asuntos de campaña; (iii) mantener un local apropiado para llevar a cabo sus funciones básicas; (iv) mantener ac-tivo el plan de finanzas; (v) organizar la movilización de sus partidarios a las diferentes actividades y a los eventos electorales; (vi) organizar actividades para promover los objetivos del partido, y (vii) llevar su mensaje de forma efectiva, a través de un programa de educación política, entre otras funciones.(20) Debe señalarse, además, que con-forme con el Art. 23 del Reglamento Oficial del Partido Popular Democrático de 5 de septiembre de 1981, pág. 22, cada comité municipal será el organismo rector del partido en su demarcación.
Las anteriores funciones reglamentarias de los comités municipales del P.P.D. demuestran claramente que dichas entidades están subordinadas al P.P.D., como organismo *638central, y existen por necesidad del partido en el municipio donde estén localizadas. En otras palabras, son parte de una sola estructura del partido político, sea cual sea, crea-dos con el propósito y objetivo de promover su ideal político.
Ciertamente, el P.P.D. no puede alegar ahora que no se benefició de la labor efectuada por el señor Galo Perocier como encargado del comité local municipal del partido en Mayagüez, pues era el principal beneficiario, aunque de manera indirecta, de todo lo que lograra llevar a cabo el comité municipal en cumplimiento de sus deberes y funcio-nes reglamentarias.
En cuanto al cuarto requerimiento, esto es, el de falta de causa que justifique el enriquecimiento, tal como señalára-mos en Ortiz Andújar v. E.L.A., ante, pág. 829, “este tér-mino ‘causa’ no tiene aquí la acepción que se le da en ma-teria contractual, sino que toma en el significado de acto jurídico que justifica la adquisición de una valor”. Así, “[e]l enriquecimiento no debe derivar su fuente de un acto jurí-dico que legitime su adquisición”. íd.
En el presente caso no existe razón o justificación al-guna que diera base a que el comité municipal utilizara los servicios de un empleado municipal, ni mucho menos a que el referido municipio costeara tales servicios.
Finalmente, y en cuanto al requisito de la inexistencia de precepto legal que excluya la aplicación del enriqueci-miento sin causa, el peticionario alega que la doctrina re-ferente a los actos u omisiones ilícitas —la cual tiene su base en las disposiciones del Art. 1802 del Código Civil de Puerto Rico, ante— impide que se configure un enriqueci-miento injusto de parte del P.P.D. No puede el peticionario entremezclar conceptos relativos a una acción de enrique-cimiento injusto con una de daños y perjuicios. Ortiz Andújar v. E.L.A., ante. “La acción de enriquecimiento injusto es distinta a una de indemnización de daños y perjuicios por actos ilícitos.” íd., pág. 825.
*639En el antes citado caso señalamos, sobre la distinción entre ambas acciones, que
... la pretensión por daños se orienta siempre al agente provo-cador, y son indispensables los conceptos de culpa e imputabi-lidad para determinar el deber de indemnizar. La pretensión de enriquecimiento se encamina siempre contra el enriquecido sin causa, prescindiendo en absoluto de aquellas nociones de culpa e imputabilidad, y dejando en segundo término al agente provocador de la atribución patrimonial. La pretensión por daños necesita fijar la relación de causa a efecto entre el agente provocador y el daño. La pretensión por enriqueci-miento fija dicha correlación entre el patrimonio del enrique-cido y el del empobrecido. En la primera, la reparación se ex-tiende al daño total, sin limitación de derecho, salvo algunas excepciones legales. En la segunda, la restitución tiene su ob-jeto y su medida —salvo desviaciones concretas— en la cuan-tía del enriquecimiento. El daño puede constituir, a la vez, damnum emergens (daño positivo) y lucrum cessans (lucro frustrado). El enriquecimiento puede producirse por un au-mento del patrimonio (lucrum emergens) o por una no dismi-nución del patrimonio (damnum cessans). La pretensión por daños nace siempre de un hecho ilícito. El daño se puede pro-ducir por acción o por omisión. El enriquecimiento —como es secundario el agente provocador — , sólo positivamente, por desplazamiento de valor de un patrimonio a otro. (Enfasis en el original suprimido y énfasis suplido.) Ortiz Andújar v. E.L.A., ante, págs. 825-826.
No cabe duda que el caso ante nos se presta para una aplicación clara de la doctrina del enriquecimiento injusto. No puede el peticionario alegar, con éxito, que cualquier reclamación relacionada a los actos del presidente del comité local debía haberse hecho al amparo del Art. 1802 del Código Civil de Puerto Rico, ante. El enriquecimiento se representó en la no disminución del patrimonio del P.P.D., al no tener que pagar sueldo alguno a un empleado que le rendía servicios.
[E]n la acción de indemnización de daños y perjuicios por acto ilícito la indemnización se mide por el daño experimentado por la víctima, independientemente de que haya o no proporcio-nado beneficios al responsable, mientras que la restitución que procede en caso de enriquecimiento injusto no puede ser supe*640rior al aumento patrimonial experimentado por la otra parte. (Cita omitida y énfasis suplido.) Ortiz Andújar v. E.L.A., ante, pág. 826.
El P.P.D. se enriqueció precisamente al no tener que desembolsar la cantidad de dinero equivalente al sueldo devengado por el señor Galo Perocier. En conclusión, en el presente caso se dan todos lo requisitos para una debida aplicación de la doctrina de enriquecimiento injusto.
> H-i
Como último señalamiento de error, atendemos breve-mente el argumento presentado por el peticionario en torno a la alegada prescripción de la causa de acción que dio lugar a la presente demanda y a la reclamación en cobro de fondos públicos.
Aduce el P.P.D. que la presente acción no versa sobre una reclamación por enriquecimiento injusto, sino sobre omisiones o actos culposos o negligentes al amparo del Art. 1802 del Código Civil de Puerto Rico, ante, cuyo término de prescripción es de un (1) año, contado a partir del momento en que la persona agraviada adquiere conocimiento sobre los daños que le han sido causados. Art. 1868 del Código Civil de Puerto Rico, ante.
Alega, además, que como la investigación llevada a cabo por la Oficina del Contralor culminó con la preparación de un informe,(21) para ese momento la parte demandante sa-bía —o debió haber sabido— sobre los acontecimientos del caso y que, por lo tanto, la demanda enmendada de 26 de diciembre de 1995 fue presentada fuera del término pres-criptivo de un (1) año.
Hemos resuelto que “la acción estrictamente para recobrar fondos públicos obtenidos ilícitamente no surge bajo el Art. 1802 del Código Civil, supra .... Se trata *641más bien de una acción de naturaleza personal ... como la que procede para vindicar un enriquecimiento sin causa”. (Énfasis en el original suprimido y énfasis suplido.) E.L.A. v. Soto Santiago, 131 D.P.R. 304, 322 (1992). En dicho caso sostuvimos que en
... ocasión de considerar una acción instada por el Estado para recobrar un alegado desembolso ilegal de fondos públicos ... resolvimos que para fines de prescripción la acción aludida era una personal de cobro de dinero ... [s]iendo [una] acción ... personal sin término de prescripción ... debe aplicarse el tér-mino prescriptivo de quince (15) años que dispone el Art. 1864 del Código Civil, supra, para las acciones personales que no tengan señalado término especial de prescripción. Id., págs. 322-323. Véase, además, E.L.A. v. Asoc. Empleados Obras Pub. Mun., 126 D.P.R. 320 (1990).
Habiendo concluido que la causa de acción en el pre-sente caso versa sobre una reclamación en cobro de fondos públicos ilegalmente utilizados y que ésta fue probada por la parte demandante, concluimos que el error señalado no se cometió, pues la demanda no estaba prescrita al mo-mento de presentarse.
V
No podemos terminar sin hacer referencia a las disposi-ciones del Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, ante, pág. 410, la cual dis-pone:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
En Marrero v. Mun. de Morovis, 115 D.P.R. 643, 645 (1984), resolvimos que no pueden utilizarse los fondos o recursos públicos por determinado partido político para sus fines particulares. Adoptando los fundamentos del Tribunal de Primera Instancia, señalamos que, en la medida en que los fondos públicos se utilicen para propaganda po-*642lítico-partidista, se menoscaba el derecho de los demás electores.
Sobre este mismo tema, en P.P.D. v. Gobernador I, ante, pág. 688, expresamos que bajo la restricción constitucional al uso de los fondos públicos, no se permite el uso político-partidista de dichos fondos ni que de otro modo un partido político o candidato obtenga una ventaja económica a expensas del erario. “La verdadera esencia de un gobierno libre consiste en considerar los puestos públicos como un fideicomiso, encomendado para el bien del país y no para beneficio de determinado individuo o partido.” íd., pág. 690. Véase Ex rel. Pérez v. Manescau, 33 D.P.R. 739, 742 (1924).
En De Jesús González v. A.C., 148 D.P.R. 255, 269 (1999), citando a A.E.E. y A.A.A. v. P.N.P., 128 D.P.R. 294, 299 (1991),(22) señalamos que
[e]l concepto “orden público”, como acopio y reflejo de los prin-cipios generales del Derecho, ciertamente recoge el alto valor jurídico que varios Jueces de este Foro expresaron de manera esclarecida en A.E.E. y A.A.A. v. P.N.P., 128 D.P.R. 294, 294-295 (1991), voto concurrente del Juez Asociado Señor Negrón García, al cual se unieron los Jueces Asociados Señores Rebo-llo López y Andréu García, cuando determinamos que no po-dían usarse fondos públicos para pagar salarios de personas contratadas por agencias gubernamentales si tales personas no desempeñaron labor alguna para esas agencias:
[E]l desembolso indebido o ilegal de fondos públicos —en sus formas múltiples, a veces burdas y otras sofisticadas— son actos incompatibles con el sistema de gobierno democrático consagrado en nuestra Constitución y apuntalado en el res-peto a la dignidad humana y los dineros del pueblo, como único soberano. No importa las modalidades que adopten, ni la jerarquía del funcionario involucrado; las mismas son intolerables. En última instancia, quien verdaderamente se perjudica, no sólo en lo económico sino en lo moral, es la ciu-dadanía en general .... Es, pues, obligación de los tribunales *643reivindicar esos valores fundamentales. (Énfasis en el original suprimido y énfasis suplido.)
Hemos reiterado, además, que el manejo prudente de fondos públicos está saturado de intereses de or-den público, sin que importe la cuantía involucrada. Merece recordar que “es importante [,] lo sería, por pequeña que fuera, cualquier suma, cuando se trata de los bienes, del dinero de una comunidad municipal. Los intereses de esas comunidades son los del pueblo, los de los contribuyentes; y su empleo o inversión requieren un gran cuidado que se traduce en las exigencias legales”. (Enfasis suprimido.) Hatton v. Mun. de Ponce, ante, pág. 1012. Véase Vázquez v. Municipio, 40 D.P.R. 509, 512 (1930). No hay duda, en consecuencia, que el E.L.A. tenía plena capacidad para presentar la demanda en el presente caso en reclamo o cobro de los fondos públicos ilegalmente desembolsados por el municipio de Mayagüez.
No podemos validar la erogación de fondos públicos para satisfacer el sueldo, los bonos y las licencias por va-caciones y por enfermedad a un empleado municipal cuando éste no realizó labor alguna destinada a su empleo en el municipio y sí en beneficio privado de un comité político. Esto constituye un claro ejemplo del uso indebido de fondos públicos que prohíbe nuestra Constitución. Como máximos intérpretes de ésta, es nuestro deber y responsa-bilidad velar por que dichos fondos respondan directa-mente a las necesidades de la ciudadanía y no a los fines de un partido o candidato político alguno. No se está promo-viendo de esa manera ninguna política pública plasmada en los estatutos ni en la Constitución.
En esencia, nos vemos en la obligación de concluir que la erogación de fondos públicos en el presente caso, para satisfacer el sueldo, los beneficios, etc. al empleado municipal Galo Perocier se hizo en total contravención al postu-lado constitucional que regula toda disposición de fondos públicos para fines públicos y no privados. De más está *644decir que de dicha erogación de fondos públicos se benefició el P.P.D., pues fue un gasto realizado por el municipio de Mayagüez que debió haber sido hecho por dicho partido. Constituye una clara política pública, que debe ser fomen-tada por todo funcionario del Gobierno, tanto a nivel esta-tal como municipal, la de promover y velar por la más sana y recta administración de los fondos del pueblo.
Así pues, reiteramos la capacidad del Estado, a base del resultado de investigaciones realizadas por la Oficina del Contralor al amparo de su facultad constitucional, para entablar demandas como la del caso de autos.(23) Por con-siguiente, en cumplimiento con su obligación constitucio-nal de velar por la más sana y recta administración de los fondos públicos, tanto estatales como municipales, el E.L;A., al así actuar, salvaguarda los intereses de todos los ciudadanos de Puerto Rico, en específico, los del Municipio de Mayagüez, en tanto y en cuanto dichos fondos están destinados para beneficio general de éstos.
No obstante la capacidad reconocida al Estado de recla-mar fondos públicos estatales y municipales, debemos re-calcar que, aunque éste haya entablado la demanda en el caso de autos, dichos fondos deben eventualmente revertir a su fuente de origen, esto es, a las arcas del Municipio de Mayagüez. Llegamos a tal conclusión por la sencilla razón de que, ante el conflicto de intereses existente en el pre-sente caso, en donde el propio Alcalde actuó en contra de los intereses de los ciudadanos de su Municipio, utilizando los referidos fondos para propósitos no autorizados por ley, resultaba obvio que dicho funcionario no iba a recurrir al foro judicial con el fin de reclamarlos en representación del referido Municipio. Dicho de otra manera, aun cuando el Municipio no haya recurrido a los tribunales con el propó-sito de recobrar sus fondos, esto debido a que fue precisa-*645mente el alcalde quien incurrió en los actos que dieron margen a la presente situación, reiteramos que le corres-pondía al Estado velar por los intereses que dicho funcio-nario no salvaguardó, esto debido a la naturaleza pública de los fondos en cuestión y a los cuales el municipio de Mayagüez tiene derecho.(24)
VI
En vista de que concluimos que el desembolso de fondos públicos en el presente caso fue realizado en contravención al Art. VI, Sec. 9 de nuestra Constitución, ante, confirma-mos el dictamen del entonces Tribunal de Circuito de Ape-laciones en cuanto a que éste adjudicó responsabilidad contra el Partido Popular Democrático(25) y le ordenó a dicho partido político la debida restitución de los referidos fondos al erario. Ahora bien, tomando en consideración que el mu-nicipio de Mayagüez fue el organismo afectado y empobre-cido por la erogación ilegal de fondos, entendemos proce-dente ordenar al Estado que, una vez reciba dichos fondos a través de su agente fiscal y financiero, proceda a realizar la asignación de la partida correspondiente a favor del. muni-*646cipio, siendo ésta la entidad con verdadero derecho a recibirlos.

Se dictará sentencia de conformidad.


J) Dicha investigación fue realizada durante el periodo de 12 de agosto de 1980 al 10 de febrero de 1986. Se rindió el informe completo sobre la investigación el 11 de octubre de 1988. Informe de Intervención M-89-1, Apéndice, págs. 82-99.


 Demanda original de 18 de marzo de 1991.


 Específicamente, se alegó que estuvo realizando dichas labores desde junio de 1980 a junio de 1986, incluso sábados y domingos, de manera ininterrumpida. Véase, además, el Informe de Intervención M-89-1 de 11 de octubre de 1988 sobre el Municipio de Mayagüez, realizado por la Oficina del Contralor de Puerto Rico. Apén-dice, págs. 82-99.


 Sentencia Parcial, Tribunal de Primera Instancia, 12 de noviembre de 1993, archivada en autos y notificada el 17 de noviembre de 1993. Apéndice, pág. 193.


6) El señor Cole Vázquez falleció el 30 de enero de 1993 y, en consecuencia, se había realizado la debida sustitución de la parte demandada.


 Moción de Sentencia Sumaria de 27 de septiembre de 1995, presentada ante el tribunal de instancia el 4 de octubre de 1995.


 Declaraciones juradas prestadas por el Sr. Miguel Galo Perocier; por su supervisor, Sr. René Ramos Muñoz; por el Ingeniero Auxiliar del Departamento de Obras Públicas del municipio, Sr. Héctor Rafael Bass Pineda; por el Director de Obras Públicas del Municipio desde mayo de 1982 a septiembre de 1986, Sr. Bernabé Pérez Rodríguez; por la oficinista, Sra. Norma Rodríguez; por la secretaria del inge-niero Bass, Sra. Naida Rivera González, y por el Director en la Oficina del Contralor de Puerto Rico, Eduard Rivera Correa. Apéndice, págs. 115-144.


 Entendemos pertinente señalar que dicha demanda enmendada para incluir al Partido Popular Democrático (P.P.D.) como demandado fue presentada el 12 de agosto de 1994 y no el 26 de diciembre de 1995, como alega dicha parte. A los fines de su alegación sobre prescripción, el término de un año para iniciar las reclamaciones al amparo del Art. 1802 (31 L.P.R.A. see. 5141), había transcurrido para ambas fechas.


 16 L.P.R.A. see. 3101 et seq.


 Dispone el Art. 1864 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5294, que las acciones personales que no tengan señalado un término especial de prescrip-ción, prescriben a los quince años.
Este Foro ha resuelto que “la acción estrictamente para recobrar fondos públi-cos obtenidos ilícitamente no surge bajo el Art. 1802 del Código Civil, supra .... Se trata más bien de una acción de naturaleza personal ... como la que procede para vindicar un enriquecimiento sin causa”. (Énfasis suprimido.) E.L.A. v. Soto Santiago, 131 D.P.R. 304, 322 (1992).


n) En cuanto al municipio, el foro de instancia indicó que la demanda por negligencia al no tomar las medidas necesarias para evitar la presente situación estaba prescrita. En cuanto a la alegación de que el municipio actuó de forma ilegal y fraudulenta al pagar salarios y otros beneficios a un empleado que no le rendía labor alguna, dicho foro resolvió que el señor Galo Perocier era empleado municipal, pero que por instrucciones del alcalde prestaba servicios en el comité local del P.P.D., recibiendo un salario pagado por el municipio sin éste beneficiarse de manera alguna. No obstante, le impuso responsabilidad solidaria en conjunto con el P.P.D., al amparo de los Arts. 201 y 216 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4352 *621y 4391, respectivamente. Determinó que dicha acción no prescribía y que a esos delitos por pagos ilegales con fondos públicos le aplicaba la doctrina de enriqueci-miento injusto.


 El Art. 201 del Código Penal de Puerto Rico, ante, sobre aprovechamiento por funcionario de trabajos o servicios públicos, dispone, en lo pertinente:
“Todo funcionario o empleado público que empleare en beneficio suyo o de un tercero trabajos o servicios pagados por el Gobierno del Estado Libre Asociado de Puerto Rico, los municipios ... será sancionado con Pena de reclusión por un término fijo de tres (3) años ....”
Por otra parte, el Art. 216, ante, sobre delitos contra fondos públicos, dispone, en lo pertinente:
“Será sancionado con pena de reclusión ... todo funcionario, empleado público o toda persona encargada de recibir, guardar, traspasar, desembolsar o en cualquier forma afectar fondos públicos, que realizare cualesquiera de los siguientes actos:
“(a) Sin autoridad legal se los apropiare en todo o en parte, para beneficio particular o el de otra persona.”


 En su escrito, el municipio le imputó al foro de instancia haber incidido al:
"... interpretar que los Artículos 201 y 216 del Código Penal de Puerto Rico, le imponen responsabilidad a los Municipios y en este caso, al Municipio de Mayagüez;
"... aplicar la doctrina del Enriquecimiento Injusto contra el Municipio de Ma-yagüez;
“... resolver la Moción de Sentencia Sumaria en contra del Municipio de Mayagüez.”


 Dicha aseveración la hizo como consecuencia de un examen que hiciera el foro apelativo intermedio de las declaraciones juradas prestadas por el Sr. Miguel Galo Perocier; por su supervisor, Sr. René Ramos Muñoz; por el Ingeniero Auxiliar del Departamento de Obras Públicas del municipio, Sr. Héctor Rafael Bass Pineda; por el Director de Obras Públicas del municipio desde mayo de 1982 a septiembre de 1986, Sr. Bernabé Pérez Rodríguez; por la oficinista, Sra. Norma Rodríguez; por la secretaria del ingeniero Bass, Sra. Naida Rivera González, y por el Director en la Oficina del Contralor de Puerto Rico, Eduard Rivera Correa.
El foro apelativo sostuvo que dichas declaraciones nunca fueron refutadas por la apelante, P.P.D., y que éstas establecían claramente la participación directa del Al-calde de Mayagüez al permitirle al señor Galo Perocier que realizara labores a favor del comité local del P.P.D. a costa del Municipio.
Dispuso, además, que nunca antes el apelante, P.P.D., había planteado la ale-gada controversia relacionada a la credibilidad de las declaraciones del señor Galo Perocier, en su oposición a la solicitud de sentencia sumaria, y que era ante dicho foro donde por primera vez lo levantaba como error.


B) Véanse: 16 L.P.R.A. see. 3101 et seq. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).


 La Ley Núm. 17 de 8 de mayo de 1973, según enmendada por la Ley Núm. 51 de 7 de junio de 1977 (3 L.P.R.A. see. 136), le concede facultad a la Oficina del Contralor, adscrita al Departamento de Justicia, de instar ante los tribunales accio-nes civiles que surjan como resultado de intervenciones del Contralor en relación con los ingresos, las cuentas, y los desembolsos de los municipios. Las investigaciones del Contralor están revestidas del más alto interés público y van dirigidas a fomentar la más sana administración de los fondos públicos.
De acuerdo con la ley que crea la Oficina del Contralor, Ley Núm. 9 de 24 de julio de 1952 (2 L.P.E.A. sec. 71 et seq.), dicha Oficina tiene la facultad de, a través de sus auditores y empleados, intervenir, supervisar y, de ser necesario, descubrir irre-gularidades en lo relativo al uso de fondos públicos y referir al Secretario de Justicia para que se tomen las acciones legales pertinentes.
El Contralor fiscalizará todos los ingresos, las cuentas y los desembolsos del Estado, de sus agencias e instrumentalidades y de los municipios, para determinar si se han hecho de acuerdo con la ley. Art. Ill, Sec. 22, Const. E.L.A., L.P.R.A., Tomo 1.


 AI confrontarse un tribunal a controversias para las que el legislador no ha previsto expresamente o provisto solución, es menester recurrir al mandato conte-nido en el Art. 7 del Código Civil de Puerto Rico, que dispone que “cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del dere-cho, y los usos y costumbres aceptados y establecidos”. (Énfasis suprimido.) Ortiz Andújar v. E.L.A., 122 D.P.R. 817, 822 (1988).


 Véase J. Puig Brutau, Fundamentos del Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. 3, págs. 43-74.


 Véase Puig Brutau, op. cit., pág. 57.


 Véase Art. 26 del Reglamento Oficial del Partido Popular Democrático, Re-glamento del Partido Popular de 5 de septiembre de 1981, págs. 25-26 (para la fecha de los hechos).


 Fechado el 11 de octubre de 1988.


 Véase ahí el voto concurrente del Juez Asociado Señor Negrón García, al cual se unieron los Jueces Asociados Señores Rebollo López y Andréu García.


z3) Véase esc. 16.


 Resolver de otra manera implicaría que en todo caso en que un alcalde participe en un esquema indebido, en que ocurre una erogación ilegal de fondos públicos municipales, y éste se niega a instar la acción correspondiente, dichos fon-dos no podrían ser recobrados. Es por ello que el E.L.A., necesariamente, tiene capa-cidad (standing) para instar en el presente caso la acción de recobro de fondos públi-cos ilegalmente desembolsados, contra la parte que ilegalmente se benefició de dicho desembolso, en representación de los ciudadanos de dicha municipalidad; ello en cumplimiento del mandato constitucional contenido en la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, ante.


 Con la confirmación de tal determinación de responsabilidad, no estamos, sin embargo, abriendo las puertas para que los partidos políticos, como organismos centrales, tengan que responder, como regla general, por todo acto fraudulento lle-vado a cabo por sus funcionarios. Es precisamente a la luz de los hechos y las cir-cunstancias específicas de este caso, en que el P.P.D. se vio beneficiado y enriquecido por las actuaciones de un funcionario suyo, que ordenamos el reembolso de los fondos públicos utilizados en contravención al Art. VI, Sec. 9 de nuestra Constitución, ante.